NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50308

                Plaintiff-Appellee,             D.C. No.
                                                2:87-cr-00571-SVW-6
 v.

RODNEY BROWNING,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                       Argued and Submitted August 1, 2022
                               Pasadena, California

Before: TALLMAN and FRIEDLAND, Circuit Judges, and KORMAN,** District
Judge.
Dissent by Judge FRIEDLAND.

      Rodney Browning is serving a life sentence imposed for a major multi-drug

trafficking conspiracy which ended in June 1987. He has now completed a

concurrent sentence for a related crack cocaine distribution offense. He moved for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
a reduction of his sentence under the First Step Act of 2018, Pub. L. No. 115-391,

§ 404(b), 132 Stat. 5194, 5222. He argued that he was eligible for a reduction

under the Act and that his behavior over the course of thirty years of incarceration

showed that a reduction was warranted. After holding an initial telephonic hearing

and ordering a probation report, the district court denied his motion in a written

ruling, concluding that Browning was ineligible for a sentence reduction under the

First Step Act, and that, regardless of eligibility, the court would not exercise its

discretion to reduce Browning’s sentence. We review the district court’s decision

for an abuse of discretion and affirm.

      The district court properly exercised its discretion to deny Browning’s

motion. The district court actually considered post-sentencing developments,

including by considering the sentencing factors set forth in 18 U.S.C. § 3553(a).

And despite Browning’s argument to the contrary, and our dissenting colleague’s

view of the record, the district court also considered Browning’s post-conviction

behavior while imprisoned, concluding that it was “mixed at best.” The court

ultimately determined that the post-incarceration evidence did not outweigh the

gravity of Browning’s role in the conspiracy and his drug distribution offenses as a

recidivist offender with two prior drug convictions. It noted that Browning had

“operated in a supervisory capacity, overseeing subordinates and managing the

organization’s operations in the Pasadena and Altadena areas.” In addition, at the



                                           2
telephonic hearing, the district court commented: “I do remember the case vividly,

and [Browning] was among the worst of the drug dealers that I remember

appearing at trial. . . . He was a leader of a very dangerous and large scale drug

operation, and the sentence that I imposed reflected that.” The district court’s

determination was permissible, and notwithstanding citation to the now overruled

United States v. Kelley, 962 F.3d 470 (9th Cir. 2020), its analysis was consistent

with Concepcion v. United States, 142 S. Ct. 2389 (2022).

      The district court’s footnote from its memorandum decision, which explains

that it “decline[d] to analyze the [sentencing] guidelines in detail,” does not detract

from the fact that the district court considered all of the relevant factors that would

be appropriate if the guidelines were in effect. In that footnote, the district court

went on to explain that “[t]he sentencing guidelines did not take effect until

November 1, 1987 and only apply to offenses committed on or after that date.”

The court was simply conveying that, because Browning’s drug trafficking

activities preceded the effective date in November 1987 of the United States

Sentencing Guidelines, set forth in 18 U.S.C. § 3553(a), the court had not imposed

the original sentence in reliance upon them. Thus, later congressional changes in

sentencing guidelines law, now modified by more recent statutory revisions, are

not directly applicable to a pre-guidelines sentence imposed on a repeat offender

when there was no distinction between crack and powder cocaine at the time



                                           3
Browning was originally sentenced. We think the level of detail set forth in the

district court’s analysis of the sentencing factors is nonetheless sufficient for our

review of the court’s exercise of discretion under United States v. Carty, 520 F.3d

984, 995–96 (9th Cir. 2008) (en banc), and respectfully part company with our

colleague’s view of the record.1

      AFFIRMED.




      1
        Because we affirm the district court’s discretionary holding, we need not
consider the district court’s alternative holding that Browning’s conspiracy
count—for which Browning received a life sentence—was not a covered offense
under the First Step Act.

                                           4
                                                                           FILED
USA v. Browning, No. 20-50308                                              AUG 15 2022
                                                                        MOLLY C. DWYER, CLERK
Friedland, J., dissenting:                                               U.S. COURT OF APPEALS



      The majority concludes that the district court’s analysis of whether to reduce

Browning’s sentence under the First Step Act was consistent with Concepcion v.

United States, 142 S. Ct. 2389 (2022). I disagree.

      The district court expressly stated that it was curtailing its consideration of

the sentencing guidelines in its analysis of whether to exercise its discretion to

reduce Browning’s sentence, because Ninth Circuit precedent at the time required

it to do so. It explained in a footnote: “The Court declines to analyze the

guidelines in detail. It would be inconsistent with the First Step Act’s limited

‘counterfactual’ inquiry. Kelley, 962 F.3d at 475. The sentencing guidelines did

not take effect until November 1, 1987 and only apply to offenses committed on or

after that date.” At the time the district court considered Browning’s request for a

sentence reduction, United States v. Kelley, 962 F.3d 470 (9th Cir. 2020),

instructed courts adjudicating motions under the First Step Act to consider the state

of the law at the time the defendant committed the offense, with only one new

variable: the penalties changed by the Fair Sentencing Act. Id. at 475. The case

required, as the district court put it, a “counterfactual” approach that prohibited

courts from recognizing developments after a defendant’s offense date. Under that

counterfactual approach, full consideration of the Sentencing Guidelines was

                                           1
impermissible because the Guidelines were a new variable that took effect after

Browning’s offense.

      We now know, however, that the counterfactual approach required by Kelley

was invalid. In Concepcion, the Supreme Court held that “a district court

adjudicating a motion under the First Step Act may consider other intervening

changes of law (such as changes to the Sentencing Guidelines) or changes of fact

(such as behavior in prison) in adjudicating a First Step Act motion.” 142 S. Ct. at

2396 (emphasis added).

      Concepcion not only disagreed with the sort of limitations Kelley had

imposed on a district court’s discretionary consideration of sentence reductions,

including by explicitly allowing consideration of Sentencing Guideline provisions

that did not exist at the time of the original sentencing, but it also explicitly

overruled Kelley. Concepcion, 142 S. Ct. at 2398 n.2. Thus, when the district

court here “decline[d] to analyze the guidelines in detail,” because it understood

itself constrained by Kelley, the court circumscribed its analysis to adhere to a

now-erroneous legal approach. 1 That was an abuse of discretion. See Barnett v.


      1
        I recognize that the district court did not fully comply with Kelley—the
court partially considered the Sentencing Guidelines even though they were an
intervening development other than the Fair Sentencing Act. But the court clearly
signaled that, because of Kelley, it had to limit its analysis of the Guidelines’
sentencing factors. Concepcion has now made clear that the district court should
have faced no such limitation. A remand to allow the district court to exercise its
discretion in light of all relevant factors is thus required.
                                             2
Norman, 782 F.3d 417, 421 (9th Cir. 2015) (“A district court abuses its discretion

when it does not apply the correct law.”). 2

      The legal error likely led the district court to give short shrift to Johnson’s

substantial evidence of rehabilitation. The majority emphasizes that the district

court discussed Browning’s behavior in prison and characterized his behavior as

“mixed.” But the district court’s discussion appears only in the decision’s

background section—and that discussion is curt. There is no mention of

Browning’s rehabilitation evidence in the section containing the district court’s

legal analysis, where the district court applied the law to the relevant facts. And,

even in the background section, the district court omitted any mention of the facts

that, during Browning’s thirty years of imprisonment, he was reassigned to a low-

security prison, participated in a diversion program for at-risk youth, performed

satisfactorily at work, and had a nearly spotless disciplinary record—with not a

single violation in the past fifteen years. The unmentioned rehabilitation evidence



      2
         The majority seems to think the district court’s recognition that “[t]he
sentencing guidelines did not take effect until November 1, 1987 and only apply to
offenses committed on or after that date” shows that there was no legal error in the
district court’s analysis. But the district court’s recognition is, in fact, evidence of
its legal error. In highlighting the Guidelines’ effective date, the district court was
making clear that it could not fully consider the Guidelines, because the Guidelines
took effect after Browning’s offense and were therefore a development that Kelley
prohibited it from considering. Under Concepcion, that the Sentencing Guidelines
took effect after Browning’s offense is of little consequence—district courts are
free to consider developments in the law since the offense.
                                             3
could have made a difference to the district court’s thinking if it had not believed

itself to be constrained by Kelley’s restrictions. Because our court today fails to

correct the district court’s legal error, Browning will not receive the assessment to

which he is entitled—an assessment provided for by Congress and governed by

Concepcion.




                                          4